UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4235
PHILLIP ANTHONY DAYE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-99-216)

                      Submitted: October 20, 2000

                      Decided: November 6, 2000

  Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Car-
olina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAYE

                              OPINION

PER CURIAM:

   Phillip Anthony Daye appeals his conviction and sentence, entered
upon a written plea agreement, of making false and fictitious state-
ments on ATF Form 4473, in violation of 18 U.S.C.A. §§ 922(a)(6),
924(a)(2) (West Supp. 2000), and possession of a firearm by a con-
victed felon, in violation of 18 U.S.C.A. § 922(g)(1) (West Supp.
2000). Daye claims that the district court erred in entering judgment
at the high end of a properly calculated guideline range which does
not exceed twenty-four months, and that his attorney was ineffective
because he labored under a conflict of interest.

   Daye’s first contention on appeal is that the district court erred in
imposing a twenty-seven month sentence because a twenty-one month
sentence would have accomplished the drug treatment desired by the
court. Appellate review of a sentencing court’s discretion in setting
a sentence anywhere within a properly calculated sentencing range is
precluded, and review of a sentence is limited to those instances
where the sentence was imposed either in violation of the law or due
to an incorrect application of the sentencing guidelines. 18 U.S.C.A.
§ 3742(a)(1), (2) (West Supp. 2000); see United States v. Jones, 18
F.3d 1145, 1151 (4th Cir. 1994). We find that the error of which Daye
complains does not fall into either of these categories of reviewable
error. There is no contention that the guideline range itself was
improperly calculated, nor is the sentence in excess of the statutory
maximum or imposed for an illegal reason. In addition, a district court
is not required to state a reason for a sentence which is imposed
within a properly calculated guideline range, unless the range exceeds
twenty-four months, which, in this case, it does not. 18 U.S.C.A.
§ 3553(c) (West Supp. 2000).

   Daye’s specific claim that the district court’s sentence violates 18
U.S.C.A. § 3553(a) (West Supp. 2000), because twenty-seven months
is a greater term of imprisonment than is necessary to accomplish the
trial court’s goal of providing Daye with substance abuse counseling
is without merit. Unless some contrary indication exists, this court
presumes in non-departure cases that a district court properly consid-
ered the pertinent statutory factors. See generally, United States v.
                       UNITED STATES v. DAYE                        3

Johnson, 138 F.3d 115, 119 (4th Cir. 1998) (as to § 3584(b) factors).
Daye’s attorney stated his § 3553(a) objection to the twenty-seven
month sentence to the district court at the time of sentencing. This
fact further supports application of the presumption, and there is no
contrary indication evident on this record.

   Daye’s second and final claim on appeal is that the district court
erred in finding that there was no conflict of interest at sentencing
where his attorney, in an unrelated matter, also represented an
employee of the pawn shop at which Daye gave false information in
the attempt to buy the firearm at issue. A claim of ineffective assis-
tance of counsel should be raised by motion under 28 U.S.C.A.
§ 2255 (West Supp. 2000) in the district court, and not on direct
appeal, unless it "conclusively appears" from the record that the
defense counsel did not provide effective representation. See United
States v. King, 119 F.3d 290, 295 (4th Cir. 1997); United States v.
DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991). We find that it does
not conclusively appear from the face of the record that Daye’s
defense counsel failed to provide effective representation sufficient
for this claim to be cognizable on direct appeal.

   We affirm Daye’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED